PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/662,869
Filing Date: 28 Jul 2017
Appellant(s): LAM RESEARCH CORPORATION



__________________
Bradley W. Scheer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 16, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims. The following rejections originally written by Examiner Stanislav Antolin have been condensed from the Final Office Action mailed November 12, 2021 for the ease of reading by Examiner Jeffrie R. Lund (as directed by the Conferees). The complete rejections can be found in the Final Office Action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under AIA  35 USC § 103 as being unpatentable over US 20160348242 A1 to Sung et al (Sung) in view US 20120222815 A1 to Sabri et al (Sabri).
Regarding claim 1, Sung teaches that showerhead 100 is a monolithic ceramic structure (e.g., made by using a ceramic sintering process see Paragraph 0051), it would have been obvious before the effective filing date of the claimed invention for showerhead 700 to be a monolithic ceramic structure. To that end, Sung discloses a ceramic gas distribution plate having a monolithic ceramic structure 700  formed using a ceramic sintering process and having faceplate 704 integrally joined to baffle plate 778, 1st partition plate 708, 2nd partition plate 710, baffle plate 778, and backplate 702 for use in a chemical deposition apparatus, the monolithic ceramic gas distribution plate comprising:

    PNG
    media_image2.png
    2349
    3284
    media_image2.png
    Greyscale

FIG. 12 of Sung (Cropped)
a monolithic ceramic body 700 having an upper surface (upper surface of backplate 702), a lower surface (lower surface of faceplate 704), and an outer cylindrical surface (outer cylindrical surface of monolithic ceramic structure 700) extending between the upper surface (upper surface of backplate 702) and the lower surface (lower surface of faceplate 704);
the monolithic ceramic body 700 comprising first gas outlets (1st gas distribution ports 734, tubular structure 784 isolating the 1st gas flowing through to gas distribution ports 734 Paragraph 0065) in the lower surface (lower surface of faceplate 704) at uniformly spaced apart first locations, the first gas outlets (1st gas distribution ports 734) in fluid communication with first gas inlets (1st gas inlets 712 {six holes arrayed about center hole 714 of backplate 702}) in the upper surface by a first set of vertically extending through holes connecting the first gas outlets with the first gas inlets;
the monolithic ceramic body 700 comprising second gas outlets (2nd gas distribution ports 736) in the lower surface (lower surface of faceplate 704) at uniformly spaced second locations adjacent at least some of the first locations, the second gas outlets in fluid communication with an inner plenum (2nd gas distribution plenum volume 748) in the monolithic ceramic body by a second set of vertically extending through holes (through holes of 2nd gas distribution ports 736) connecting the second gas outlets (2nd gas distribution ports 736) with the inner plenum (2nd gas distribution plenum volume 748), the inner plenum in fluid communication with a second gas inlet (second gas inlet 714 {center hole in the backplate 702}) located in a central portion of the upper surface (upper surface of backplate 702), the first gas inlets and the first gas outlets  being isolated from the second gas inlet and the second gas outlets, respectively;
the inner plenum (2nd gas distribution plenum volume 748) defined by an inner upper wall (wall of baffle plate 778), an inner lower wall (wall of faceplate 704), an inner outer wall (wall extending between baffle plate 778 and faceplate 704), and a set of pillars (tubular structure 784 isolates the 1st gas flowing through to gas distribution ports 734) integrally formed within the monolithic ceramic body extending between the inner upper wall (wall of baffle plate 778) and the inner lower wall (wall of faceplate 704);
each through hole of the first set of vertically extending through holes passing through a respective one of the pillars (tubular structure 784 isolates the 1st gas flowing through to gas distribution ports 734); and 

    PNG
    media_image3.png
    1274
    2514
    media_image3.png
    Greyscale

FIG. 7 of Sung (Cropped)
a central gas deliver assembly (stem 780) extending into the upper surface (upper surface of backplate 702) of the monolithic ceramic body 700, the central gas delivery assembly (stem 780) including an outer conduit (associated with 1st gas inlets 712 {six holes arrayed about center hole 714 of backplate 702}) for supplying the first gas, and an inner conduit (second gas inlet 714 {center hole in the backplate 702})), surrounded by the outer conduit, for delivering the second gas (associated with second gas inlet 714 {center hole in the backplate 702}), the first gas and the second gas to be delivered substantially simultaneously and independently of each other over separate inner faces of the gas distribution plate 700 having faceplate 704 integrally joined to baffle plate 778, 1st partition plate 708, 2nd partition plate 710, baffle plate 778, and backplate 702 {which are integrally joined}), the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate 700. FIGs. 7-12, Paragraphs 0060-0068.
Regarding claim 1, Sung differs from the present invention in that Sung does not does not teach a planar electrode embedded in the monolithic ceramic body, the planar electrode having gaps therein at locations of the first set of vertically extending through holes and at locations of the second set of vertically extending through holes such that the planar electrode is not exposed to gases passing through the first and second sets of vertically extending through holes; and electrically conductive vias arranged around the outer cylindrical surface and configured to conduct radio-frequency power to the embedded planar electrode.
Regarding claim 1, Sabri teaches:

    PNG
    media_image4.png
    2698
    3482
    media_image4.png
    Greyscale

FIG. 2B' of Sabri (Cropped)
a planar electrode 216 (a.k.a. embedded ground/power plane 216) embedded in a monolithic ceramic body 214, the planar electrode 216 having gaps therein at locations of vertically extending through holes 222 such that the planar electrode 216 is not exposed to gases passing through the vertically extending through holes 222; and

    PNG
    media_image5.png
    1744
    2837
    media_image5.png
    Greyscale

FIGs. 2F and 2F' of Sabri (Cropped)
electrically conductive vias (standoff posts 244) providing electrical communication between contact patches 232 of electrode 216 and contact ring 218 arranged around an outer cylindrical surface and configured to conduct radio-frequency power to the embedded planar electrode (electrode 216). Figures 2B, 2B’, 2F, 2F’; Paragraphs 0066 and 0075.
A motivation for adding the embedded planar electrode as taught by Sabri to the faceplate of the ceramic gas distribution plate of Sung is to facilitate the distribution two different gases across a substrate being processed in a simultaneous fashion while isolating the gases from each other within the showerhead and at the same time as taught by Sung and facilitating the activation of at least one of the gases in the vicinity of the substrate being processed as taught by Sabri.
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the embedded planar electrode as taught by Sabri to the faceplate of the ceramic gas distribution plate of Sung.
Regarding claim 2, Sung teaches an annular groove in the upper surface (upper surface of backplate 702), the annular groove surrounding second gas inlet (second gas inlet 714 {center hole in the backplate 702}). Figure 7
Claims 1-3, 6, and 7 are rejected under AIA  35 USC § 103 as being unpatentable over US 20140235069 A1 to Breiling et al (Breiling) in view US 20160348242 A1 to Sung et al (Sung) (as evidenced by US 5624498 A to Lee et al (Lee)) and US 20120222815 A1 to Sabri et al (Sabri).
Regarding claim 1, Breiling teaches a gas distribution plate (precursor delivery plate 603) for use in a chemical deposition apparatus, the gas distribution plate comprising:
a body (main plate 660, cap plate 658, and tubular structures 642 protruding from main plate 660

    PNG
    media_image6.png
    715
    2087
    media_image6.png
    Greyscale

FIG. 6C of Breiling

    PNG
    media_image7.png
    896
    2143
    media_image7.png
    Greyscale

FIG. 6A of Breiling (Cropped)

    PNG
    media_image8.png
    988
    1647
    media_image8.png
    Greyscale

FIG. 6D of Breiling (Cropped)
into cap plate 658) having an upper surface (at upper surface of cap plate 658), a lower surface (at lower surface of main plate 660), and an outer cylindrical surface (at outer cylindrical surface of main plate 660) extending between the upper surface and the lower surface;
the body comprising first gas outlets (outlets of through-hole 608) in the lower surface (at lower surface of main plate 660) at uniformly spaced apart first locations, the first gas outlets (outlets of through-hole 608) in fluid communication with first gas inlets (inlets of through-hole 608) in the upper surface by a first set of vertically extending through holes (through-hole 608) connecting the first gas inlets with the first gas outlets;
the body comprising second gas outlets (outlets of gas delivery holes 610) in the lower surface at uniformly spaced second locations adjacent at least some of the first locations, the second gas outlets in fluid communication with an inner plenum (precursor plenum 651) in the body comprising second gas outlets (outlets of gas delivery holes 610) by a second set of vertically extending through holes connecting the second gas outlets with the inner plenum (precursor plenum 651), the inner plenum (precursor plenum 651) in fluid communication with a second gas inlet (precursor gas inlet 648), the first gas inlets (inlets of through-hole 608) and the first gas outlets (outlets of through-hole 608) in being isolated from the second gas inlet (precursor gas inlet 648) and the second gas outlets (outlets of gas delivery holes 610), respectively;
the inner plenum (precursor plenum 651) defined by an inner upper wall (wall having inner surface of cap plate 658), an inner lower wall (wall having inner surface of main plate 660), an inner outer wall (wall having inner cylindrical surface of main plate 660), and a set of pillars (tubular structures 642) integrally formed within the body extending between the inner upper wall and the inner lower wall; and
each through hole (through-hole 608) of the first set of vertically extending through holes passing through a respective one of the pillars (tubular structures 642).
FIGs. 6A-D; Paragraph 0095-0096.
Regarding claim 1, Breiling differs from the present invention in that Breiling does not teach that the gas distribution plate being a monolithic ceramic gas distribution plate and the body being a monolithic ceramic body.
Regarding claim 1, Sung teaches a gas distribution plate (showerhead 100) being a monolithic ceramic gas distribution plate (e.g., manufactured as a monolithic structure made by using a ceramic sintering process) and a body being a monolithic ceramic body (e.g., manufactured as a monolithic structure made by using a ceramic sintering process). FIGs. 7 12, Paragraphs 0060 0068.
Selecting a ceramic as taught by Sung for each of the gas distribution plate and the body of Breiling, as the selection of known materials based on each material's suitability for its intended use, is obvious.  Sinclair and Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.  In addition and/or in the alterative, making each of the gas distribution plate and the body of Breiling a one-piece construction as taught by Sung so that the gas distribution plate of Breiling is a monolithic ceramic gas distribution plate and the ceramic body of Breiling is a monolithic ceramic body, as an implementation of a predictable engineering choice, is obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see also e.g., MPEP § 2144.04 (V)(B); Furthermore, making each of the gas distribution plate and the body of Breiling a one-piece construct so that each of the gas distribution plate of Breiling is a monolithic ceramic gas distribution plate and the body of Breiling is a monolithic ceramic body is common knowledge in the art.  See e.g., MPEP § 2144.03.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make each of the ceramic gas distribution plate and the ceramic body of Breiling a one-piece construct as taught by Sung.
Regarding claim 1, Breiling differs from the present invention in that Breiling does not teach that: the second gas inlet located in a central portion of an upper surface of the monolithic body, and a central gas deliver assembly extending into the upper surface of the monolithic ceramic body, - -the central gas delivery assembly including an outer conduit for supplying the first gas, and an inner conduit, surrounded by the outer conduit, for delivering the second gas- -, the first gas and the second gas to be delivered substantially simultaneously and independently of each other over separate inner faces of the gas distribution plate, the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate.
Regarding claim 1, Sung teaches: a second gas inlet (second gas inlet 714 {center hole in the backplate 702}) located in a central portion of an upper surface (upper surface of backplate 702) of monolithic ceramic body 700, and

    PNG
    media_image3.png
    1274
    2514
    media_image3.png
    Greyscale

FIG. 7 of Sung (Cropped)
a central gas deliver assembly (stem 780) extending into the upper surface (upper surface of backplate 702) of the monolithic ceramic body (monolithic ceramic structure 700), the central gas delivery assembly (stem 780) including an outer conduit (associated with 1st gas inlets 712 {six holes arrayed about center hole 714 of backplate 702}) for supplying the first gas, and an inner conduit (second gas inlet 714 {center hole in the backplate 702})), surrounded by the outer conduit, for delivering the second gas (associated with second gas inlet 714 {center hole in the backplate 702}), the first gas and the second gas to be delivered substantially simultaneously and independently of each other over separate inner faces of the gas distribution plate 700, the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate 700. FIGs. 7-12, Paragraphs 0060, 0068. 
Regarding claim 1, Lee evidences:
the second gas inlet (inlet from second concentric gas supply pipe 200 to central bore 400) located in a central portion of the upper surface (upper surface of 1st porous plate 500) of the monolithic body (1st porous plate 500), and
a central gas deliver assembly (gas supply pipe 100 surrounding concentric gas supply pipe 200) extending into an upper surface (upper surface of 1st porous plate 500) of a body (1st porous plate 500), the central gas deliver assembly (gas supply pipe 100 surrounding concentric gas supply pipe 200) including an outer conduit (gas supply pipe 100) for supplying a first gas, and an inner conduit (concentric gas supply pipe 200), surrounded by the outer conduit  (gas supply pipe 100), for delivering the second gas, the first gas and the second gas to be delivered substantially simultaneously and independently of each other over separate inner faces of the gas distribution plate, the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate.

    PNG
    media_image9.png
    662
    1537
    media_image9.png
    Greyscale

FIG. 3 of Lee (Cropped)
Rearranging the second gas inlet of Breiling so that it is located in the upper surface of the monolithic ceramic body as taught by Sung and evidenced by Lee, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. and Inter. 1984); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (VI)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the second gas inlet of Breiling so that it is located in the upper surface of the monolithic ceramic body as taught by Sung and evidenced by Lee.
Regarding claim 1, Breiling differs from the present invention in that Breiling does not teach: a planar electrode embedded in the monolithic ceramic body, the planar electrode having gaps therein at locations of the first set of vertically extending through holes and at locations of the second set of vertically extending through holes such that the planar electrode is not exposed to gases passing through the first and second sets of vertically extending through holes; and electrically conductive vias arranged around the outer cylindrical surface and configured to conduct radio-frequency power to the embedded planar electrode.
Regarding claim 1, Sabri teaches:

    PNG
    media_image4.png
    2698
    3482
    media_image4.png
    Greyscale

FIG. 2B' of Sabri (Cropped)
a planar electrode 216 (a.k.a. embedded ground/power plane 216) embedded in a monolithic ceramic body 214, the planar electrode 216 having gaps therein at locations of vertically extending through holes 222 such that the planar electrode 216 is not exposed to gases passing through the vertically extending through holes 222; and

    PNG
    media_image5.png
    1744
    2837
    media_image5.png
    Greyscale

FIGs. 2F and 2F' of Sabri (Cropped)
electrically conductive vias (standoff posts 244) providing electrical communication between contact patches 232 of electrode 216 and contact ring 218 arranged around an outer cylindrical surface and configured to conduct radio-frequency power to the embedded planar electrode (electrode 216). Figures 2B, 2B’, 2F, 2F’; Paragraphs 0066 and 0075.
A motivation for adding the embedded planar electrode as taught by Sabri to the main plate of gas distribution plate of Breiling is to one or more of: facilitate control of the conveyance of neutral species through the monolithic gas distribution plate; facilitate control of the conveyance of reactive species through the monolithic gas distribution plate; facilitate control of the conveyance of ion species (e.g., inhibit the conveyance of ion species) through the monolithic gas distribution plate; facilitate control of the conveyance of radical species through the monolithic gas distribution plate (e.g., control the recombination of radical species while passing through the monolithic gas distribution plate); and facilitate the distribution two different gases across a substrate being processed in a simultaneous fashion while isolating the gases from each other within the showerhead and at the same time facilitating the activation of at least one of the gases in the vicinity of the a substrate being processed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the embedded planar electrode as taught by Sabri to the main plate of gas distribution plate of Breiling.
Regarding claim 2, Sung teaches an annular groove in the upper surface (upper surface of backplate 702), the annular groove surrounding second gas inlet (second gas inlet 714 {center hole in the backplate 702}). Figure 7
Sabri teaches an annular groove (accommodating O-ring seal 648 in FIG. 6; accommodating O-ring seal 748 in FIG. 7) surrounding a second gas inlet (gas inlet from gas distribution stem 612 to plenum volume of showerhead 600 in FIG. 6; gas inlet from gas distribution stem 712 to plenum volume of showerhead 700 in FIG. 7) of an inner plenum (plenum volume of showerhead 600 showerhead 600 in FIG. 6; plenum volume of showerhead 600 showerhead 700 in FIG. 7) of a monolithic gas distribution plate (unitary faceplate/backplate 658 in FIG. 6; unitary faceplate/backplate 758 in FIG. 7). FIGs. 6 and 7; Paragraphs 0049-0050; 0112-0117.
A motivation for adding the annular groove surrounding the second gas inlet as taught by Sabri to the monolithic gas distribution plate of Breiling and Sung is to facilitate the sealing of the interface between the conduit, which provides the second gas the monolithic gas distribution plate) and the inner plenum of the monolithic gas distribution plate.  Rearranging the annular groove surrounding the second gas inlet as taught by Sabri to the upper surface of the monolithic gas distribution plate of Breiling and Sung, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. and Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the annular groove surrounding the second gas inlet as taught by Sabri to the upper surface of the monolithic gas distribution plate of Breiling and Sung.
Regarding claim 3, Breiling teaches that the pillars (tubular structures 642) being cylindrical pillars having the same diameter and each of the first set of vertically extending through holes (through-hole 608) has a diameter smaller than the diameter of the corresponding pillars (tubular structures 642) or each of the first set of vertically extending through holes (through-hole 608) having a diameter about 6 to about 10 times the diameter of the corresponding pillars (tubular structures 642). Figure 6D, Paragraphs 0095-0096.
Although disclosing the structural feature(s) (i.e., cylindrical pillars having the same diameter, each of the first set of vertically extending through holes having a diameter smaller than the diameter of each corresponding pillar) of the device (i.e., monolithic gas distribution plate), Breiling does not expressly disclose the claimed sizing (i.e., the diameter of each through holes being ~3 to ~5 times smaller than the diameter of each corresponding pillar) of the taught structural feature(s).
However, the claimed sizing (i.e., the diameter of each through holes being ~3 to ~5 times smaller than the diameter of each corresponding pillar) of the taught structural feature(s) (i.e., cylindrical pillars having the same diameter, each of the first set of vertically extending through holes having a diameter smaller than the diameter of each corresponding pillar) of the device (i.e., monolithic gas distribution plate) of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Breiling).  This is because sizing involves the scaling of the relative dimensions of the taught structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (Breiling).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the taught structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such taught device of the prior art, would experiment with the sizing (i.e., the diameter of each through holes being ~3 to ~5 times smaller than the diameter of each corresponding pillar) of such taught structural feature(s) (i.e., cylindrical pillars having the same diameter, each of the first set of vertically extending through holes having a diameter smaller than the diameter of each corresponding pillar) of the device (i.e., monolithic gas distribution plate) of the prior art (Breiling).  To that end, routine experimentation with respect to sizing of such taught structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such taught structural feature(s) in the direction in which Breiling provides a reasonable amount of guidance (e.g., ratio of total sidewall area of through holes to the cross-sectional area of through holes being less than 1 to 1.5) is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the cylindrical pillars of the monolithic gas distribution plate of Breiling so that the diameter of each through holes is ~3 to ~5 times smaller than the diameter of each corresponding pillar (or so that the diameter of each through holes is ~6 to ~10 times the diameter of each corresponding pillar).
Regarding claim 6, Breiling teaches that the upper surface (at upper surface of cap plate 658) and the lower surface (at lower surface of main plate 660) being planar surfaces, the pillars (tubular structures 642) being cylindrical pillars having the same diameter, and the inner plenum (precursor plenum 651) having a height. Figures 6A-D, and Paragraphs 0095-0096.
Although disclosing the structural feature(s) (i.e., cylindrical pillars having the same diameter, inner plenum having a height) of the device (i.e., monolithic gas distribution plate), Breiling does not expressly disclose the claimed sizing (i.e., the height of the inner plenum being about equal to the diameter of the pillars) of the taught structural feature(s).
However, the claimed sizing (i.e., the height of the inner plenum being about equal to the diameter of the pillars) of the taught structural feature(s) (i.e., cylindrical pillars having the same diameter, inner plenum having a height) of the device (i.e., monolithic gas distribution plate) of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Breiling).  This is because sizing involves the scaling of the relative dimensions of the taught structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (Breiling).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the taught structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such taught device of the prior art, would experiment with the sizing (i.e., the height of the inner plenum being about equal to the diameter of the pillars) of such taught structural feature(s) (i.e., cylindrical pillars having the same diameter, inner plenum having a height) of the device (i.e., monolithic gas distribution plate) of the prior art (Breiling).  To that end, routine experimentation with respect to sizing of such taught structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such taught structural feature(s) in the direction in which Breiling provides a reasonable amount of guidance (e.g., ratio of total sidewall area of through holes to the cross-sectional area of through holes being less than 1 to 1.5) is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the height of the inner plenum of the monolithic gas distribution plate of Breiling to be about equal to the diameter of the pillars.
Regarding claim 7, Sabri teaches an embedded electrode 216 below an inner plenum (plenum volume of showerhead 200) and electrically conductive vias (plurality of conductive vias 232 of showerhead 200) extending upwardly from the embedded electrode 216 at circumferentially spaced locations between an outer periphery of the monolithic ceramic body 214 and an outermost row of gas outlets (gas distribution holes 222). Figures 2B, 2B’, 2F, 2F’; Paragraphs 0066 and 0075.
Claim 5 is rejected under AIA  35 USC § 103 as being unpatentable over Breiling in view Sung, (as evidenced by Lee) and Sabri as applied to claims 1-3, 6, and 7 above, and further in view US 20130299009 A1 to Jiang et al (Jiang).
Regarding claim 5, Breiling, Sung, and Sabri, by way of Breiling, teach: the pillars (tubular structures 642) being cylindrical pillars having the same diameter, and the pillars (tubular structures 642) arranged in rows separated by rows of with respect to the second set of vertically extending through holes (gas delivery holes 610). Figure 6C-6D 
Regarding claim 5, Breiling, Sung, and Sabri differ from the present invention in that they do not teach that the pillars arranged in concentric rows separated by concentric rows of the second set of vertically extending through holes.
Regarding claim 5, Jiang teaches pillars (each first gas conduit 101 of FIG. 6 having a correspond first gas outlet passages 322 of FIG. 13) arranged in concentric rows separated by concentric rows of vertically extending through holes (each second gas outlet passage 422 of FIG. 13 having a correspond a second gas conduit 201 of FIG. 6. Figures 6 and 13.
Rearranging the pillars of Breiling, Sung, and Sabri so that the pillars are arranged in concentric rows separated by concentric rows of vertically extending through holes as taught by Jiang, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. and Inter. 1984); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (VI)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the pillars of Breiling, Sung, and Sabri so that the pillars are arranged in concentric rows separated by concentric rows of vertically extending through holes as taught by Jiang.
Claims 8-11 are rejected under AIA  35 USC § 103 as being unpatentable Breiling in view Sung, (as evidenced by Lee) and Sabri as applied to claims 1-3, 6, and 7 above, and further in view US 20150007770 A1 to Chandrasekharan et al (Chandrasekharan).
Regarding claim 8, Breiling, Sung, and Sabri differ from the present invention in that they do not teach that the monolithic ceramic gas distribution plate further comprising: an annular recess surrounding the lower surface, the annular recess extending inwardly from an outer periphery of the monolithic ceramic body a distance less than a thickness of the monolithic ceramic body.
Regarding claim 8, Chandrasekharan teaches a monolithic ceramic gas distribution plate (faceplate 410) comprising: an annular recess (shoulder at outer periphery of faceplate 410) surrounding the lower surface (lower surface of faceplate 410), the annular recess (shoulder at outer periphery of faceplate 410) extending inwardly from an outer periphery of the monolithic ceramic body (outer periphery of faceplate 410) a distance less than a thickness of the monolithic ceramic body. FIGs. 2-4; Paragraphs 0067-0080.
A motivation for adding the annular recess as taught by Chandrasekharan to the monolithic gas distribution plate of Breiling, Sung, and Sabri is to one or more of accommodate the shape of the collar supporting the monolithic gas distribution plate; and accommodate low-contact area (LCA) regions between the monolithic gas distribution plate and the collar surrounding the outer periphery of the monolithic ceramic body.
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the annular recess as taught by Chandrasekharan to the monolithic gas distribution plate of Breiling, Sung, and Sabri.
Regarding claim 9, Breiling, Sung, and Sabri, teaches, suggests, and/or makes predictable: a showerhead module comprising: the monolithic gas distribution plate (Breiling, precursor delivery plate 103 in FIG. 1A; precursor delivery plate 603 in FIGs. 6A-D) and a gas delivery assembly (one or more radical gas inlets 135; plenum adapter 138 in FIG. 1A). Figures 6A-D and Paragraphs 0095-0096.
Regarding claim 9 Breiling, Sung, and Sabri differs from the present invention in that they do not teach that the showerhead module including a top plate supporting the gas delivery assembly such that a stem of the gas delivery assembly extends through a central bore in a lower plate of the showerhead module, the gas distribution assembly including a centrally located inner gas conduit in fluid communication with the inner plenum and at least one outer gas conduit in fluid communication with an upper plenum between a lower surface of the lower plate and the upper surface of the monolithic ceramic body.
Regarding claim 9, Chandrasekharan teaches a showerhead module (showerhead 700) including: a top plate 782 supporting the gas delivery assembly (1st gas inlet 744, 2nd gas inlet 746, and 3rd gas inlet 748) such that a stem (1st gas inlet 744 and 2nd gas inlet 746) of the gas delivery assembly extends through a central bore in a lower plate (plenum divider 708) of the showerhead module (showerhead 700), the gas distribution assembly (1st gas inlet 744, 2nd gas inlet 746, and 3rd gas inlet 748) including at least one outer gas conduit (3rd gas inlet 748, 3rd plenum volume 706, and plurality of 3rd holes 740) in fluid communication with the inner plenum (internal flow passage 774) and a centrally located inner gas conduit (2nd gas inlet 746 in) in fluid communication with an upper plenum (2nd plenum volume 704) between a lower surface of the lower plate (plenum divider 708) and the upper surface (upperside 716 of the faceplate 710 showerhead 700) of the monolithic ceramic body (faceplate 710 and faceplate cover 794). FIGs. 5A-7D; Paragraphs 0080-0111.
A motivation for modifying the gas delivery assembly of Breiling, Sung, and Sabri to the gas delivery assembly as taught by Chandrasekharan is that Breiling teaches that showerhead with a faceplate assembly as taught by Breiling may be any one of: (a)  mounted in a reaction chamber above a wafer support configured to support one or more semiconductor wafers;  (b)  serve as a lid, or part of a lid, for the reaction chamber; and  (c)  be a “chandelier” type showerhead and be suspended from the lid of the reaction chamber by a stem or other support structure.  At the same time, rearranging the at least one outer gas conduit and centrally located inner gas conduit as taught by Chandrasekharan so that the centrally located inner gas conduit is in fluid communication with the inner plenum and the at least one outer gas conduit in fluid communication with the upper plenum between a lower surface of the lower plate and the upper surface of the monolithic ceramic body, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. and Inter. 1984); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (VI)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas delivery assembly of Breiling, Sung, and Sabri to the gas delivery assembly as taught by Chandrasekharan while rearranging the at least one outer gas conduit and centrally located inner gas conduit as taught by Chandrasekharan.
Regarding claim 10, Breiling, Sung, Sabri, and Chandrasekharan, by way of Chandrasekharan, teaches a lower end of a stem (1st gas inlet 744 and 2nd gas inlet 746) of the gas delivery assembly gas the gas delivery assembly (1st gas inlet 744, 2nd gas inlet 746, and 3rd gas inlet 748) extending through a central bore in a lower plate (plenum divider 708) of the showerhead module (showerhead 700) including a tubular extension that extends below the lower surface of a lower plate (plenum divider 708) of the showerhead module (showerhead 700). FIGs. 5A 7D; Paragraphs 0080-0111.
Breiling, Sung, Sabri, and Chandrasekharan, by way of Sabri, teaches: an annular groove (accommodating O-ring seal 648 in FIG. 6; accommodating O-ring seal 748 in FIG. 7) surrounding a second gas inlet (gas inlet from gas distribution stem 612 to plenum volume of showerhead 600 in FIG. 6; gas inlet from gas distribution stem 712 to plenum volume of showerhead 700 in FIG. 7) of an inner plenum (plenum volume of showerhead 600 showerhead 600 in FIG. 6; plenum volume of showerhead 600 showerhead 700 in FIG. 7) of a monolithic gas distribution plate (unitary faceplate/backplate 658 in FIG. 6; unitary faceplate/backplate 758 in FIG. 7).
FIGs. 6 and 7; Paragraphs 0112-0117.
A motivation for adding the annular groove surrounding the second gas inlet as taught by Sabri to the monolithic gas distribution plate of Breiling, Sung, Sabri, and Chandrasekharan is to facilitate the sealing of the interface between the conduit, which provides the second gas the monolithic gas distribution plate) and the inner plenum of the monolithic gas distribution plate.  Rearranging the annular groove surrounding the second gas inlet as taught by Sabri to the upper surface of the monolithic gas distribution plate of Breiling, Sung, and Chandrasekharan, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. and Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the annular groove surrounding the second gas inlet as taught by Sabri to the upper surface of the monolithic gas distribution plate of Breiling, Sung, Sabri, and Chandrasekharan.
Regarding claim 11, Breiling, Sung, Sabri, and Chandrasekharan, by way of Chandrasekharan, teaches a plate (backplate 682) including a central bore spaced outwardly from a tubular extension (2nd gas inlet 746) by an annular gap (gap between 1st gas inlet 744 and 2nd gas inlet 746) in fluid communication with an upper plenum (plenum volume 702), (FIGs. 5A-7D; Paragraphs 0080-0111); and
Breiling, Sung, Sabri, and Chandrasekharan, by way of Sabri, teaches:
an annular seal (O-ring seal 648 in FIG. 6) in the annular groove at the upper surface of a plate (backplate portion of unitary faceplate/backplate 658) sealing against the lower end of a stem (gas distribution stem 612), (FIGs. 6 and 7; Paragraph 0112-0117).
Rearranging the annular groove at the upper surface of the plate as taught by Sabri to be in the upper surface of the upper surface of the lower plate of the showerhead module of Breiling, Sung, Sabri, and Chandrasekharan, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. and Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Claim 12 is rejected under AIA  35 USC § 103 as being unpatentable over Breiling in view Sung (as evidenced by Lee), Sabri and Chandrasekharan as applied to claims 1-3 and 6-11 above, and further in view US 20030143328 A1 to Chen et al (Chen) (as evidenced by US 20140237840 A1 to Knyazik et al {Knyazik}).
Regarding claim 12, Breiling, Sung, Sabri, and Chandrasekharan, by way of Sabri, teaches a gas delivery assembly (stem 712) including an outwardly extending mounting flange (at stem screws 764) attached to a top plate (backplate portion unitary faceplate/backplate 714) of a showerhead module (showerhead 700). Figure 7, Paragraph 0116.
A motivation for adding the outwardly extending mounting flange as taught by Sabri to the gas delivery assembly of Breiling, Sung, Sabri, and Chandrasekharan is to facilitate attaching and sealing of the gas delivery assembly to the showerhead module.
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the outwardly extending mounting flange as taught by Sabri to the gas delivery assembly of Breiling, Sung, Sabri, and Chandrasekharan.
Regarding claim 12, Breiling, Sung, Sabri, and Chandrasekharan differs from the present invention in that they do not teach an upper gas connection flange at an upper end of the stem, the gas connection flange including an annular recess in an upper surface thereof and the at least one outer gas conduit comprising six circumferentially spaced apart outer gas conduits with inlets thereof in the annular recess.
Regarding claim 12, Chen teaches an upper gas connection flange (gas box 132) including an annular recess in an upper surface (opposite gas outlets 144 of outer channels 143) and at least one outer gas conduit comprising six circumferentially spaced apart outer gas conduits (outer channels 143) with inlets. FIGs. 2 and 3; Paragraph 0034. 
A motivation for adding the upper gas connection flange as taught by Chen to the gas delivery assembly of Breiling, Sung, Sabri, and Chandrasekharan is to facilitate the uniform supply of process gas by the gas delivery assembly to the upper plenum of the showerhead module, the upper plenum between the lower surface of the lower plate of the showerhead module and the upper surface of the monolithic ceramic body.
Such addition, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Regarding claim 12, Knyazik provides evidences that it is known in the art for:
inlets (holes 308) of circumferentially spaced apart outer gas conduits (outer injection passages 236) of an upper gas connection flange (nozzle 230) within an annular recess (trench 302) of the upper gas connection flange (nozzle 230). Figure 3A, Paragraphs 0045-0049.
To that end, when adding the upper gas connection flange as taught by Chen to the gas delivery assembly Breiling, Sung, Sabri, and Chandrasekharan, rearranging the inlets of circumferentially spaced apart outer gas conduits to be in the annular recess as known in the art, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. and Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
To that end, when adding the upper gas connection flange as taught by Chen to the gas delivery assembly of Breiling, Sung, Sabri, and Chandrasekharan, rearranging the inlets of circumferentially spaced apart outer gas conduits to be in the annular recess as known in the art, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. and Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the outwardly extending mounting flange as taught by Chen to the gas delivery.
(2) Response to Argument
In regard to cited case law in the arguments entitled A. The Applicable Law under 35 U.S.C. § 103(a), the Examiner agrees and asserts that the above rejections address all of the words and teach every feature of the claims; and address all three findings of the KSR v. Teleflex tripartite test. 
In regard to the arguments entitled A. The Applicable Law under 35 U.S.C. § 103(a), the Applicant asserts on page 8 third line from the bottom that “The undersigned will show that the cited references, either singly or in combination, neither teach nor suggest all limitations of the claims of the Application, with no change in the respective functions of the cited references, nor is there any substantiating evidence that any combination of the references would have yielded predictable results”; and on page 9 third line from the bottom that “The undersigned requested such an explanation or evidence previously. However, the Examiner failed to provide the requested explanation or evidence.” the Examiner disagrees for the following reasons:
Applicant has not pointed out any combinations of references in which there is a change in the respective functions of the recited references nor has Applicant pointed out any requested substantiating evidence that any combination of the references would have yielded predictable results that has not been provided by the Examiner.
 The Applicant states that “the Examiner failed to provide the requested explanation or evidence”; however, the Examiner has provided explanations and evidence that the rejection combinations would function with no change in the respective functions of the cited references, and that the rejection combinations would have yielded predictable results. Specifically;
The explanation and motivation for the combinations are provided in the body of the rejection, and Applicant has not provided any arguments directed to the explanation and motivation of the combinations.
The Examiner has provided Lee as evidence that the combination of Breiling and Sung (as discussed above) would function with no change in the respective functions of the cited references (i.e. independently supplying two precursor gases to a processing chamber), and that the rejection would have yielded predictable results (i.e. a chandler showerhead for independently supplying two precursor gases into a chamber as demonstrated).
The Examiner has provided Knyazik as evidence that the combination of Breiling, Sung (as evidenced by Lee), Sabri, and Chandrasekhara further in view of Chen would function with no change in the respective functions of the cited references (i.e. independently supplying two precursor gases within a showerhead), and that the rejection would have yielded predictable results (i.e. an alternate design of a gas connection flange).
In regard to the argument entitled B. Discussion of the Rejection of Claims 1-3 and 5-12 under 35 U.S.C. § 103 Issue 1: Whether the Examiner erred in Applying a Total of Seven References in the Rejections of the Various Groupings of Claims under 85 U.S.C. § 103(a), the Examiner disagrees for the following reasons.
The arguments are moot because they do not address, discuss, or point out any errors in the rejections of record. The arguments do not even discuss the art in a piecemeal manner. No mention of the specific art used in the rejection is made. The arguments are directed to a theoretical idea that “The large number of references is highly suggestive that the Examiner is using the structure of the claims of the Application as a template and selecting individual elements from each reference in a hindsight reconstruction of the claimed invention. Further, the use of individual elements from seven references suggests that the Examiner was merely considering whether the differences are obvious, not whether the invention as a whole is obvious.”
Applicant argues that seven references is a large number of references. The Examiner believes that a rejection with a primary reference teaching some of the claimed elements plus an additional reference for each additional claim element is reasonable. For example, an application could reasonably have 2 or more references for the independent claim and a reference for each of the dependent claims. If the total number of references is less than that, then one or more of the elements is/are well known in the art and found in multiple references. Applying this standard to the present invention one would expect to see 12 or more references. Thus, seven references do not appear to be a large number of references when applied to 11 claims.
Applicant argues that there are 7 references used, when in fact, there are only 5 references used in the rejections and 2 references applied as evidence (as requested by the Applicant) for the combinations in the rejections.
The 5 references are not applied to a single rejection of a single claim, but are applied to 2 completely different rejections of claims 1 and 2, and rejections of dependent claims 5, 8-11, and 12. Specifically:
Claims 1 and 2 are rejected in view of Sung and Sabri
Claims 1-3 6, and 7 are rejected in view of Breiling, Sung (combination evidenced by Lee), and Sabri.
Claim 5 which depends from claim 1 is rejected in view of Breiling, Sung (combination evidenced by Lee), and Sabri further in view of Jiang.
Claims 8-11 which depends from claim 1 is rejected in view of Breiling, Sung (combination evidenced by Lee), and Sabri further in view of Chandrasekharan.
Claim 12 which depends from claim 9 is rejected in view of Breiling, Sung (combination evidenced by Lee), Sabri, Chandrasekharan, and further in view of Chen (combination evidenced by Knyazik).
When the references are paired with the rejected claims, and the rejections are considered as a whole it becomes obvious that there is not a large number of references used, and that the primary references (Sung or Breiling) teach the claimed invention as a whole minus 1 element in Sung or 3 elements in Breiling. Said missing elements are taught by the secondary references along with the motivation for adding the missing elements. Thus, the rejections when taken as a whole teach the claimed invention in a minimum number of references without hindsight.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). This is form paragraph 07-37-06 found in the MPEP and is a proper way to respond to arguments directed to the number of references in a rejection. As noted by Applicant it includes the “without more” clause. Applicant has the responsibility to provide arguments and evidence that show the faults, problems, or errors of the rejections of record (i.e. the “more” of “without more”). Applicant has argued the case law of In re Gorman but has not pointed out any faults, problems, or errors in the teachings and motivations use in the rejections of record. Thus “without more” an excessive number of references, reliance on a large number of references in a rejection does not weigh against the obviousness of the claimed invention.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). This is form paragraph 07-37-03 found in the MPEP and is a proper way to respond to arguments that the examiner's conclusion of obviousness is based upon improper hindsight reasoning.  
Applicant states that “the obviousness determination in McLaughlin was actually based on the prior art clearly referencing well-known elements, and their use, as recited by McLaughlin’s claims. The same analysis does not apply in the instant application as the Examiner was merely asserting that a combination of seven references would render the claims obvious, rather than the references themselves specifically disclosing the claimed elements, and suggestions for their use, as is found in McLaughlin. To properly establish a prima facie case of obviousness, the Examiner's analysis must show that some objective teaching in the prior art or that knowledge generally available to one of ordinary skill in the art would lead an individual to combine the relevant teaching of the references. To facilitate review, this analysis should be made explicit. The Examiner failed to provide such an analysis in this case.” Applicant has not pointed out any specific examples from specific rejections to support this statement. The Examiner asserts that each rejection of claim 1 has: 
a primary reference that teaches multiple elements of the independent claim (each element is identified by reference number and shown in a drawing of or taught by the specification of the reference) and in general the reference has the same function (i.e. a showerhead that simultaneously supplies 2 processing gases independently and isolated from each other into a substrate processing apparatus where they mix).
A paragraph that clearly identifies the elements that are not taught in the primary reference. 
One or two secondary references that teach the elements not in the primary references (each element is identified by reference number and shown in a drawing of or taught by the specification of the reference). These references also include a reason or motivation for using the missing element.
A paragraph explaining the motivation for adding the missing element to the primary reference. The Examiner has also provided evidence in the form of Lee. Applicant has not addressed any of the motivation provided by the Examiner.
A paragraph explaining that it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the missing element taught by the secondary reference to the primary reference as taught by the secondary references. Applicant has not addressed any of these paragraphs.
The rejection of claim 5 and the rejection of claim 8-11 incorporates the rejection of claim 1 from which they depend and adds an additional reference that taught the missing element in claim 5 or claims 8-11. The rejection of claim 12 incorporates the rejection of claim 1 and claims 8-11 from which it depends and adds an additional reference that taught the missing element in claim 12. All of these rejections include: a paragraph explaining the motivation for adding the missing element (including evidence in the form of Knyazik for claim 12); and a paragraph explaining that it would have been obvious to a person having ordinary skill in the art. Like the rejections of claim 1, Applicant has not addressed any of the motivation provided by the Examiner or these paragraphs.
Therefore, contrary to Applicant’s statement, the rejections of record are similar to the obviousness determination in McLaughlin and are actually based on the prior art clearly referencing well-known elements, and their use, as recited by the claims of the present invention. 
	These elements are also clearly discussed in the Final Office Action mailed November 12, 2021, see Response to Arguments pages 49-56.
In regard to the argument entitled B. Discussion of the Rejection of Claims 1-3 and 5-12 under 35 U.S.C. § 103 Issue 2: Whether the Examiner presented a prima facie case that the independent claim at issue, much less the dependent claims, is obvious under 35 U.S.C. § 103(a) the Examiner disagrees for the following reasons.
Applicant argues that “the cited art to Sung fails to teach or suggest at least the claim elements of “the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate”; “Nowhere does Sung teach, suggest, or even hint at least the claim elements shown above”; and “Sung fails to show the gases not being mixed”. These statements are not correct. Sung specifically teaches (emphasis added):
Paragraph 0002 teaches: In some instances, a showerhead may be configured to distribute two different gases across a semiconductor substrate or wafer in a simultaneous fashion while isolating the gases from each other within the showerhead. The gas distribution ports are typically arranged such that the gas distribution across the wafer results in substantially uniform substrate processing.


Paragraph 0062 teaches: Thus, the first support columns 764 not only provide structural support and a thermally conductive pathway between the first partition plate 708 and the baffle plate 778, but also provide an avenue for gas flow through the baffle plate that keeps such gas isolated from the gas that is within the first gas distribution plenum volume 746. As with the faceplate 104, the baffle plate 778 may include a plurality of first raised bosses 760 that are each positioned beneath a first hole 756 (shown later) that fluidically connects one of the first gas flow passages 738 with the first gas distribution plenum volume 746. As with the faceplate 104, the baffle plate 778 may include a plurality of first gas distribution ports 734 that may supply gas from the first gas distribution plenum volume 746 to either the second gas distribution plenum volume immediately beneath the first gas distribution plenum or to a wafer processing area beneath the showerhead 700.

Paragraph 0065 teaches: In some implementations, each first gas distribution port 734 in the baffle plate 778 may be fluidically connected to the corresponding first gas distribution port 734 in the faceplate 704 by a tubular structure 784 that isolates the gas flowing through the first gas distribution ports 734 from the gas flowing through the second gas distribution plenum volume 748 within the showerhead 700.

Paragraph 0068 teaches: In such cases, plenum volumes for a first gas that have plenum volumes for a second gas interposed between them may be fluidically connected by causing the holes, e.g., the first holes, that fluidically connect the plenums for the first gas to pass between the gas flow passages for the second gas or through support columns within the plenum(s) for the second gas.

Thus, Sung teaches that the first gas and the second gas are not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate.
Applicant argues “Sung states that the first gas distribution ports may supply gas to the first plenum volume and the second plenum volume (both located above the gas distribution plate)”, this is correct. However, Sung teaches multiple embodiments including: a single gas supply showerhead, a dual gas supply that mixes the two gases in the second plenum above the gas distribution plate prior to the gases entering the processing chamber; and a dual gas supply in which the first gas and the second gas are not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate. The rejection is based on the embodiment of dual gas supply in which the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate as discussed above.
Breiling teaches in Figure 1A and Lee teaches in Figure 3 that the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate. 
Applicant argues that “the previously-added claim elements, “electrically conductive vias arranged around the outer cylindrical surface and configured to conduct radio-frequency power to the embedded planar electrode” of claim 1 in a prior response are not shown by any combination of Breiling, Sung, Lee, Sabri, or Gil-gwang [sic]”. This is incorrect. 

    PNG
    media_image4.png
    2698
    3482
    media_image4.png
    Greyscale

    PNG
    media_image10.png
    387
    626
    media_image10.png
    Greyscale

	        Fig.2B’ 
Sabri teaches electrically conductive vias (standoff posts) 244 arranged around the outer cylindrical surface (see contact patches 232 for the standoff posts 244 arranged every 36 degrees around the outer cylindrical surface in Figure 2F) and configured to conduct radio-frequency power to the embedded planar electrode 216. (See Figures 2A-2F, Paragraphs 0074-0078)
The Applicant further argues “Although the Examiner relied on Sabri to show these elements, it is not obvious how these elements could be combined readily with either the teachings of Sung or Gil-gwang [sic Lee] since Sabri shows a single conductive riser pin extending from the centrally-located gas inlet stem, through a baffle plate for “evenly distributing process gases,” to a ground/power plane in the faceplate”. While the embodiment taught in Figure 7 does teach a single conductive riser pin extending from the centrally-located gas inlet stem, the rejection is based on the embodiment of Figure 2. Furthermore, the embodiment of Figure 2 is very clear how the power is supplied via the standoff posts (vias) (see Figures 2A-2F, Paragraphs 0074-0078). One of ordinary skill in the art at the time the invention was filed reading paragraphs 0074-0078 of Sabri would clearly understand that an electrode could be imbedded in the ceramic showerhead of Sung or Breiling and powered by: 
connecting the electrode to the ten standoff posts (vias) 244 via the ten contact patches 232;
connecting the ten standoff posts (vias) 244 to the contact ring 218;
connecting the contact ring 218 to the backplate 202 via a surface 230 for mechanically and electrically connecting the contact ring 218 to the backplate 202;
connecting the backplate 202 to the gas distribution stem 212 and/or the stem sleeve 220; and 
connecting the gas distribution stem 212 and/or the stem sleeve 220 to an RF source. 
Thus, adding an imbedded electrode to the apparatus of Sung or Breiling and connecting the electrode to a RF power source as taught by Sabri would be obvious to one of ordinary skill in the art at the time the invention was filed.
The arguments found in the first whole paragraph starting “The Examiner failed also to address these arguments directly…” on page 16 of the Appeal Brief are moot. The limitation being argued was added in the amendment filed September 2, 2021, and rejected for the first time in the Final Office Action mailed November 12, 2021 and currently under appeal. This is the first time these arguments have been made, and the Examiner has addressed them above.
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jeffrie R Lund/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.